 

| FILED

JUN 1-7 2019
UNITED STATES DISTRICT C OURT
K, U.S. DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORIJQUTHERN DISTRICT OF CALIFORNIA

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

 

 

 

 

 

 

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)
IGNACIO MENDEZ-VARGAS (1)
Case Number: 3:18-CR-03237-GPC
Paul Allen Barr
Defendant’s Attorney
USM Number 42306-359
EF] =
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Information
L] was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title and Section / Nature of Offense Count
8:1326(A) and (B) - Attempted Reentry Of Removed Alien (Felony) | 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
LJ Count(s) is dismissed on the motion of the United States. |

 

X] Assessment: $100.00 - Waived

L] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XX] Fine waived CL] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

June 14, 2019

Date of epapion of Sentence
V2 et, ( ‘

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: IGNACIO MENDEZ-VARGAS (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-03237-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
18 months as to count 1

cl

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

L] The defendant must surrender to the United States Marshal for this district:
LC] at A.M. on

 

LJ] as notified by the United States Marshal.
q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C) onor before
CL] as notified by the United States Marshal.
L]_ as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-03237-GPC
